           UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

NANCY DEWEY individually and as a
trustee, THE NANCY DEWEY LIVING
TRUST, THE NANCY DEWEY 2015 NEA
GRANTOR RETAINED ANNUITY            Case No. 18-CV-1739-JPS
TRUST, THE NANCY DEWEY 2015 P&D
GRANTOR RETAINED ANNUITY
TRUST, THE IRREVOCABLE TRUST
FOR THE GRANDCHILDREN OF                          ORDER
NANCY AND DOUGLAS DEWEY,
JOHN DEWEY individually and as a
trustee, THE JOHN D. DEWEY LIVING
TRUST, THE JOHN D. DEWEY
IRREVOCABLE CHILDREN’S TRUST,
THE ABIGAIL DEWEY IRREVOCABLE
TRUST, THE ERIN DEWEY
IRREVOCABLE TRUST, THE IAN
DEWEY IRREVOCABLE TRUST, THE
SHEAMUS DEWEY IRREVOCABLE
TRUST, THE ABIGAIL DEWEY
DESCENDANTS TRUST, THE ERIN
DEWEY DESCENDANTS TRUST, THE
IAN DEWEY DESCENDANTS TRUST,
THE SEPARATE TRUSTS FOR IAN
DEWEY, SHEAMUS DEWEY, ERIN
DEWEY, ABIGAIL DEWEY, and THE
SHEAMUS DEWEY DESCENDANTS
TRUST,
                 Plaintiffs,

v.

KURT BECHTHOLD, MARK
FILMANOWICZ, DAVID BECHTHOLD,
PAYNE & DOLAN, INC., NORTHEAST
ASPHALT, INC., CONSTRUCTION
RESOURCES MANAGEMENT, INC.,
ZENITH TECH, INC., and
TIMBERSTONE OF RICHFIELD, INC.,
                 Defendants.
       On November 1, 2018, Plaintiffs in the above-captioned case filed a

motion to appoint a receiver or, alternatively, a motion for an order to

permit inspection and copying of the Defendant Companies’ accounting

records. (Docket #3). In their supporting brief, Plaintiffs explained at length

their arguments for both forms of relief. See (Docket #4 at 11–17) (arguing

for order permitting inspection and copying of records); id. at 17–31

(arguing for order appointing a receiver). On January 14, 2019, Defendants

filed their brief in opposition to Plaintiffs’ motion, in which they failed to

address Plaintiffs’ arguments for an order to permit inspection and copying

of the Defendant Companies’ accounting records. (Docket #33). Following

Plaintiffs’ reply, the Court issued an order denying Plaintiffs’ motion for a

receiver and granting, in part, their motion to inspect. (Docket #54).

Defendants quickly filed a notice of appeal, claiming that the Court’s order

amounted to an injunction. See (Docket #55). They also filed a motion to

stay the Court’s order, and an accompanying brief, the bulk of which reads

like an unsanctioned sur-reply to Plaintiffs’ motion. (Docket #57 and #59).

The Court will deny the Defendants’ motion to stay for the reasons

explained below.

1.     LEGAL STANDARD

       A district court has discretion to determine whether to stay an order

while an appeal is pending. See Fed. R. Civ. P. 62(c); Glick v. Koenig, 766 F.2d

265, 269 (7th Cir. 1985). “The factors to be considered in a request for a stay

pending appeal are (1) whether appellant has made a showing of likelihood

of success on appeal, (2) whether appellant has demonstrated a likelihood

of irreparable injury absent a stay, (3) whether a stay would substantially




                                 Page 2 of 19
harm other parties to the litigation, and (4) where the public interest lies.”

Id. (citing Adams v. Walker, 488 F.2d 1064, 1065 (7th Cir. 1973)).

2.     ANALYSIS

       As explained below, the Defendants are unlikely to succeed on

appeal because they waived their arguments that the inspection order

should have been analyzed as a form of injunctive relief and that the

inspection order should have been denied. Nevertheless, the Court also

explains why its decision was correct on the merits. Finally, after evaluating

the harm to the parties and determining where the public interest lies, the

Court concludes that it must deny Defendants’ motion to stay.

       2.1    Likelihood of Success on Appeal

       It is well-settled in this circuit that when a party fails to raise an

argument, that argument is deemed waived. Bonte v. U.S. Bank, N.A., 624

F.3d 461, 466 (7th Cir. 2010) (“Failure to respond to an argument—as the

[Defendants] have done here—results in waiver.”); Wojtas v. Cap. Guardian

Tr. Co., 477 F.3d 924, 926 (7th Cir. 2007) (holding that a party’s “failure to

offer any opposition to. . .[the] statute of limitations argument constituted

a waiver.”); Cincinnati Ins. Co. v. E. Atl. Ins. Co., 260 F.3d 742, 747 (7th Cir.

2001) (holding that where a party fails to address a non-frivolous or

dispositive argument, it is appropriate to infer acquiescence, and

“acquiescence operates as a waiver.”); United States v. Furr, 2015 WL

1034056, at *2 (E.D. Wis. Mar. 10, 2015) (“It should go without saying that

the Seventh Circuit adheres to the longstanding rule that a litigant waives

an argument by failing to make it.”) (quoting Burton v. City of Franklin, 2011

WL 2938029 at *2 (S.D. Ind. July 18, 2011)).

       As Plaintiffs point out, “Defendants did not once describe Plaintiffs’

request to review Defendants’ records as a request for an injunction or even


                                  Page 3 of 19
suggest that [the] Court should review the request under an injunctive-

relief standard.” (Docket #64 at 10). In fact, Defendants never even opposed

Plaintiffs’ request for an order to inspect. Civil Local Rule 7(f) states that

“the principal memorandum. . .in opposition to[] any motion must not

exceed 30 pages.” The Defendant’s opposition brief to Plaintiffs’ motion

was a mere fourteen pages, and only addressed Plaintiffs’ motion to appoint

a receiver. (Docket #33). Defendants requested an evidentiary hearing only

for the purpose of evaluating whether a receiver was necessary. Id. at 3.

Throughout the entire brief—despite having ample page length and

incentive to do so—they made no arguments against Plaintiffs’ request for an

order to inspect. When Defendants spoke of Plaintiffs’ request to inspect, this

is all they had to say:

   •   “Among other claims, [Plaintiffs] allege that the Companies have
       violated Wis. Stat. § 180.1602 by refusing to allow inspection of
       certain corporate records. Id. ¶¶ 70-79. The plaintiffs take the
       position that they are entitled to examine all the records underlying
       the Companies’ annual financial statements, for purposes of valuing
       their shares. Id. ¶ 48.” (Docket #33 at 5).

   •   “On the same day that they filed their complaint, the plaintiffs also
       filed the current motion for appointment of a receiver. Dkt. 3, Mot.
       to Appoint Receiver. In support of their motion, they provided a list
       of categories of records that they seek to inspect; the list spans 28
       pages and encompasses virtually every document relating to the
       Companies’ business. Dkt. 5, Nettesheim Decl. Ex. D-E.” (Docket #33
       at 5).

   •   “The right to inspect corporate records is a statutory right available
       to qualifying shareholders. See Wis. Stat. §§ 180.1601-.1604. The
       Companies’ refusal to provide the requested mass of records is, at
       most, the breach of a statutory duty, rather than a fraudulent act, and
       again does not merit appointment of a receiver.” (Docket #33 at 8).

   •   “Here, if the plaintiffs prevail on their records claims, they are
       entitled to (1) get records and (2) (maybe) collect statutory


                                 Page 4 of 19
       expenses/fees. See Compl. ¶ 75 (citing Wis. Stat. § 180.1604). They
       seek damages if they win on their ‘shareholder oppression’ claim.
       See id. ¶ 107. It appears that they may not be satisfied with their
       remedy under the inspection statute, see Pl. Br. 11, and they
       incredibly suggest that the Companies would flout an order to allow
       inspection of records, id. at 17.1 But a court cannot, by appointing a
       receiver, add to the substantive relief that a party is entitled to at
       law.” (Docket #33 at 9).

   •   [In arguing that a receiver is inappropriate because the Plaintiffs’
       claims would fail on the merits]: “The list of categories of records
       that John and Nancy claim they are entitled to inspect spans 28 pages
       and includes documents relating to virtually every aspect of the
       Companies’ business. See Nettesheim Decl. Ex. D-E.) [sic]. As the
       defendants’ motion to dismiss brief shows, see Mot. to Dismiss Br.
       27-29, the plaintiffs will not succeed on their records claim, either
       under the statute or ‘common law.’” (Docket #33 at 10).

This last point is the closest Defendants ever come to arguing against

Plaintiffs’ motion for an order to inspect, and even here they give short

shrift to the issue and include it purely as an element of their argument

against the appointment of a receiver. It is not the Court’s role to make

arguments on litigants’ behalf, especially when Defendants’ lawyers are

more than capable of making those arguments themselves. See Vaughn v.

King, 167 F.3d 347, 354 (7th Cir. 1999). At no point in their opposition brief

did Defendants directly address Plaintiffs’ motion for an order to inspect,

which might have been expected in light of the lengthy section in the

moving brief that detailed Plaintiffs’ eligibility for an order to inspect under

Wis. Stat. § 180.1602. See (Docket #4 at 11). At no point in their opposition

brief did Defendants frame Plaintiffs’ request for an order as a request for

an injunction. In light of Defendants’ failure to address Plaintiffs’ request


       1Not so incredible, in light of Defendants’ conduct following the Court’s
order to allow inspection of records.


                                 Page 5 of 19
for an order, the Court properly inferred acquiescence and waiver.

Cincinnati Ins. Co., 260 F.3d at 747.

        If Defendants took issue with the scope of the Court’s inspection

order in light of the Plaintiffs’ prior demands, or the fact that there was no

evidentiary hearing on the subject of the propriety of Plaintiffs’ request,

then their recourse would have been a motion for reconsideration on both

of those issues, on the basis of their own excusable neglect. Fed. R. Civ. P.

60(b)(1).2 Instead, they attempt to circumvent the litigation process by

framing the Court’s inspection order as an injunction and appealing to the

Seventh Circuit.3 For these reasons stated above, it is unlikely that

Defendants will succeed on their appeal. Nevertheless, the Court will also

address the merits of Plaintiffs’ claims below.




        However, the scope of their motion for reconsideration would be limited
        2

to arguments that Defendants actually made. Brooks v. City of Chicago, 564 F.3d 830,
833 (7th Cir. 2009) (“[A]ny arguments. . .raised for the first time in [a] motion to
reconsider are waived.”).
        3The Seventh Circuit will be unable to provide the relief requested.
Defendants frame the Court’s order as injunctive because it purports to grant some
of the final relief that Plaintiffs seek in the action as to their Second Claim for Relief
and argue that inspection orders are not discovery orders, therefore they are
appealable. See e.g., Am. Bank v. City of Menasha, 627 F.3d 261, 263–65 (7th Cir. 2010).
The Court declines to reach a conclusion on the issue of whether the inspection
order is injunctive or part of discovery because Defendants miss the point. In this
particular case, the documents subject to the inspection order also happen to be
properly within the purview of discovery for other claims in the complaint, such as
fraud and breach of fiduciary duty. It does not matter that Plaintiffs have not
sought these documents in their initial discovery requests—discovery does not
need to be complete until “30 days before the date on which trial is scheduled.”
Civ. L.R. 26(c). Therefore, in this particular case, even if the Seventh Circuit found
in their favor, Defendants would need to disclose the materials later in the
litigation.



                                     Page 6 of 19
                     2.1.1   The Court’s Order was Correct on the Merits

       In Defendants’ brazen evisceration of the Court’s order, they

criticized the Court’s “failure to analyze the applicable statute and case

law” and lack of “close consideration to the documents requested.” (Docket

#59 at 21). The Court takes this opportunity to provide Defendants with the

legal analysis for which they now clamor, despite the fact that they did not

address any of these issues in their opposition to Plaintiffs’ motion, where

some form of legal analysis would have been most appropriate. It is worth

remembering that at the time the Court drafted its order partially granting

Plaintiffs’ motion, Defendants had not contested a single argument

associated with Plaintiffs’ motion for the order to inspect. The Court did not

need an evidentiary hearing because, in failing to respond to the Plaintiffs’

arguments, the Defendants waived those arguments. Nevertheless, in the

spirit of thoroughness, the Court explains why its decision was correct on

the merits.

                             2.1.1.1      Wis. Stat. § 180.1602

       Wis. Stat. § 180.1602(2)(a)–(b) authorizes shareholders to inspect

“accounting records of the corporation” if five statutory requirements are

met. The statute requires shareholders to have “been a shareholder of the

corporation for at least 6 months before his or her demand” or “hold[] at

least 5 percent of the outstanding shares of the corporation;” to provide

written notice of the inspection demand “at least 5 business days before the

date on which [they] wish[] to inspect and copy the records;” to make their

demands “in good faith and for a proper purpose,” and to request, “with

reasonable particularity,” documents that are “directly connected” to the

proper purpose. Wis. Stat. § 180.1602(2)(b)(1)–(5).




                                 Page 7 of 19
       Plaintiffs explained that they have been shareholders for decades

and that they own more than 5% of the outstanding shares. Plaintiffs

provided a copy of a demand sent on January 12, 2018 and the Defendants’

corresponding rejection. (Docket #6-15 and #6-17). Defendants did not

dispute either of these allegations then, and they do not contest them now.

                                  2.1.1.1.1       Proper purpose

       Shareholders must make their demands in “good faith and for a

proper purpose.” Wis. Stat. § 180.1602(2)(b)(3). Plaintiffs indicated that they

requested the documents to determine the option price of the shares so that

they could attempt to sell their shares. (Docket #6-15). Wisconsin law

demonstrates that it is proper for parties to make inspection requests in

order to value their shares. Rubi v. Paige, 407 N.W.2d 323, 326 (Wis. Ct. App.

1987) (“Generally, a shareholder who alleges a purpose in general terms,

such as a desire to determine the value of shares. . .or to determine whether

improper transactions have occurred, has been held to allege a ‘proper

purpose.’”). Defendants now argue that Plaintiffs’ claimed proper purpose

is pretense, as demonstrated by their lack of purchaser and their history of

litigation. However, Defendants have not pointed to a single authority that

requires Plaintiffs to have an offer before they can view the accounting

records to value their shares. Additionally, the parties’ history of litigation

gives credence to Plaintiffs’ desire to sell their shares. The cases that

Defendants cite in support of their arguments all deal with parties who

sought to view accounting records for what the Court determined to be

improper purposes, none of which apply here. See Advance Concrete Form,

Inc. v. Accuform, Inc., 462 N.W.2d 271, 277 (Wis. Ct. App. 1990) (denying the

request where the parties were “direct and fierce competitors” and the facts

supported the inference that the purpose of the records request was to “gain


                                 Page 8 of 19
a competitive advantage”); A & K R.R. Materials, Inc. v. Green Bay & W. R.R.

Co., 437 F. Supp. 636, 645 (E.D. Wis. 1977) (denying the request where the

purpose of the demand was to assist in a merger); White v. Jacobsen Mfg. Co.,

293 F. Supp. 1358, 1360–61 (E.D. Wis. 1968) (same). In light of the allegations

in Plaintiffs’ motion, Defendants’ lack of evidence to the contrary, and the

law before it, the Court maintains that Plaintiffs’ inspection demand had a

proper purpose.

       Defendants also argue that the Court should have had an evidentiary

hearing to resolve factual issues regarding Plaintiffs’ proper purpose

because Defendants disputed related allegations in their answer to the

amended complaint. However, the fact that Defendants denied allegations

in their answer to the amended complaint does not exempt them from

needing to make arguments about those issues as they arise in subsequent

motions during the course of the litigation. Nor does it impose a duty on

the Court to unilaterally order an evidentiary hearing so that Defendants

can have the opportunity to make arguments that they failed to raise in their

briefs. Defendants did not address the allegations that Plaintiffs made in

their motion for an order to inspect, leading the Court to conclude that the

motion for the order to inspect was uncontested.4


       4 Defendants’ argument that Federal Rule of Civil Procedure 52(a)(2)
required the Court to hold an evidentiary hearing as to the motion for inspection
order is waived. However, even if Defendants had properly sought an evidentiary
hearing on the Plaintiffs’ motion for an inspection order, they have not shown
evidence in support of their position. The Seventh Circuit has held that
              in any case in which a party seeks an evidentiary
              hearing, he must be able to persuade the court that
              the issue is indeed genuine and material. . .so a
              hearing would be productive—he must show in
              other words that he has and intends to introduce
              evidence that if believed will so weaken the moving


                                  Page 9 of 19
                                        2.1.1.1.2        Reasonable Particularity

       Shareholders also must describe the subject and purpose of their

inspection demand “with reasonable particularity.” Wis. Stat. §

180.1602(2)(b)(4). “The particularity of the demand assures that the

shareholder in fact seeks inspection for a proper purpose.” 5A Fletcher

Cyclopedia of Corporations § 2246 (Sept. 2018 Update). “It should not be

broader than the circumstances warrant. . .but this does not necessarily

justify refusal.” Id. In other contexts, the definition of “reasonable

particularity” turns “on the degree of knowledge that a movant in a

particular case has about the documents it requests.” 8B Charles Alan

Wright & Arthur R. Miller, Fed. Prac. and Proc. § 2211 (3d ed. April 2019

Update). Generally speaking, “[t]he goal is that the designation be sufficient


               party’s case as to affect the judge’s decision on whether to
               issue an injunction.
Ty, Inc. v. GMA Accessories, Inc., 132 F.3d 1167, 1171 (7th Cir. 1997) (emphasis
added). The issue of fact in the original motion was whether Plaintiffs had a proper
purpose in making the motion for an inspection order. Plaintiffs submitted
affidavits supporting the conclusion that the purpose for inspection was to value
their shares. (Docket #5). Defendants utterly failed to respond to this. To the extent
that Defendants’ reference to their motion to dismiss could be construed as an
objection to the motion for an inspection order (which is not how it was presented
in the opposing brief; see (Docket #33 at 10)), Defendants—in the most charitable
reading of their brief—might have taken issue with Plaintiffs’ proper purpose, see
(Docket #30 at 34). To this end, Defendants contended that Plaintiffs’ actual
purpose in making the inspection request was to avoid a transfer restriction from
2014. Id. However, Defendants did not—and do not—point to a single shred of
evidence that supports this. The mere fact that Plaintiffs lack a potential purchaser
at the moment and have engaged in litigation with Defendants on another issue
does not, as a legal matter, negate their proper purpose. Moreover, assuming—as
Defendants believe—that Plaintiffs are subject to the transfer restriction, they
would still need access to the corporation’s accounting records in order to value
their shares. Put another way, Defendants have not pointed to a single piece of
evidence suggesting that Plaintiffs do not want to value their shares. Accordingly,
an evidentiary hearing was unnecessary.


                                    Page 10 of 19
to apprise a person of ordinary intelligence what documents are required.”

Id. There appears to be no caselaw that explains how closely the inspection

order must align with the original inspection demand.5

       The documents that Plaintiffs listed in their original demand were

sufficient to apprise Defendants about the documents required. Moreover,

Plaintiffs informed Defendants that they might demand additional

information. Therefore, Defendants knew that Plaintiffs sought at least 26

categories of documents pertaining to the accounting records of all five

companies. Plaintiffs subsequently attempted to detail their requests with

greater particularity. (Docket #5-4). For example, unlike their prior demand,

which generally applied to all five companies, Plaintiffs’ current demand

has adapted their requests to each of the five companies, such that, for

example, they request 29 categories of documents from Northeast Asphalt,

Inc. and Subsidiaries, but only 19 categories of documents from Timber

Stone of Richfield, Inc. (Docket #5 at 4). Additionally, Plaintiffs have broken

down their request for “auditor workpapers” (which they originally

demanded) into detailed subparts. Since the “reasonable particularity”

requirement operates to put the other party on notice of the types of

documents sought, the Court cannot fault Plaintiffs for attempting to be

more specific. Presently, Defendants contend that the original demand was

narrower than the documents currently sought. The Court disagrees that



       5 The only case that Defendants cite relates to whether the demand was
“directly connected” to the proper purpose. In Parsons v. Jefferson-Pilot Corp., the
North Carolina court of appeals refused to consider the plaintiff’s preliminary
injunction motion when limiting the time frame for the demand, and remanded
the issue to the trial court for an in-camera examination of documents that were
directly connected to the plaintiff’s purpose. 416 S.E.2d 914, 922–23 (N.C. Ct. App.
1992).


                                  Page 11 of 19
the demand and the documents now sought are so different as to render

the order improper.

      Some categories, such as the request for management representation

letters provided to accounting firms, are new, but they are directly

connected to the Plaintiffs’ attempts to accurately value their shares.

Plaintiffs also request additional information regarding the companies’

organizational structure and taxes, the former of which would shed light

on the companies’ accounting department and practices; the latter of which

bears on the companies’ revenue and expenses. It appears that Plaintiffs

had previously requested similar types of documents in prior demands

(Docket #6-1, #6-5, and #6-9). None of the newly requested categories are

outside the scope of what Plaintiffs originally requested, and Defendants

would not be unduly prejudiced by their inclusion. To the extent that

Plaintiffs’ requests now include categories of documents related to

accounting and valuation—but not specifically included in the original

demand—the Court finds that Defendants would have been sufficiently

apprised that these are the sorts of documents that Plaintiffs sought, and

are now (and have been, since early November), on notice about what they

are expected to produce.

      In addition to questioning the categories of documents that Plaintiffs

have requested, Defendants take issue with the fact that many of the

requests in Exhibit D do not impose a time limit on the documents sought.

The original demand requested documents for the years ending in

December 31, 2015, 2016, and 2017. (Docket #6-15 at 3). To the extent that

any of the new requests require a time limit, the Defendants are ordered to

refer back to the original demand.




                              Page 12 of 19
                                  2.1.1.1.3     Directly connected

      Finally, the request must be “directly connected” to the proper

purpose. Wis. Stat. § 180.1602(2)(b)(5). Defendants take issue with the

Court’s equation of “directly connected” with “reasonably related,” which

the Court concedes was unsuitable phrasing. (Docket #54 at 7). Neither the

statute nor Wisconsin caselaw shed light on the term “directly connected,”

but the term is not ambiguous. A record is “directly connected” to the

purpose of determining the book value of a share if the record assists in

valuing the company. That is, a record is “directly connected” to the

determination of book value if an analyst would need the record in order

to conduct a valuation. Plaintiffs provided a declaration from Joel

Nettesheim, an experienced accountant, who explained that the records

sought

             are needed to determine and verify the book
             value of the recorded assets and liabilities, to
             evaluate the calculation of the book value
             represented in the limited financial information
             provided to Plaintiffs, and to evaluate if there
             are additional assets or liabilities that have not
             been factored into the book value.

(Docket #5 at 5). In Defendants’ motion to stay, they suggest that the Court

should have engaged in fact-finding regarding whether the documents are

“directly connected” to the proper purpose. Yet Plaintiffs adequately

demonstrated that the items sought were directly connected to their quest

to accurately value the shares, and Defendants failed to timely or

persuasively dispute the issue. See (Docket #33 at 10) (indirectly and

broadly contesting inspection of Exhibits D and E). In their motion to stay,

Defendants seem to believe that mere disagreement with the Court’s



                               Page 13 of 19
conclusion warrants a reversal. Not so. Defendants’ related argument that

the order was overly broad will be discussed in Section 2.1.1.2, below.

                            2.1.1.2       “Accounting Records”

       Defendants contend that the Court issued an overly broad order that

required them to give more material than is necessary for Plaintiffs to value

their shares. Specifically, Defendants argue that the documents contained

in Exhibit D are not “accounting records” that fall under the statute.

Separately, they have also suggested that audited financial statements are

“the only accounting records to which the statute entitles [Plaintiffs].”

(Docket #6-17 at 3).

       Plaintiffs argue that “accounting records” are comprehensive and

refer to more documents than just recent “financial statements” because

shareholders are entitled to the latter upon mere written request pursuant

to Wis. Stat. § 180.1620. By contrast, to secure “accounting records,”

shareholders must meet the five specific criteria discussed above pursuant

to Wis. Stat. § 180.1602(2)(b). The conclusion that “accounting records” are

more comprehensive than the recent “financial statements” is supported by

the canon of statutory construction against surplusage. Hutson v. State of

Wis. Pers. Comm’n, 665 N.W.2d 212, 226 (Wis. 2003). If Wis. Stat. §

180.1602(2)(b) were to consist of the same documents available through

Wis. Stat. § 180.1620, then one or the other section would be unnecessary.

       The plain language definition of the terms also supports the

interpretation that accounting documents are more comprehensive than,

and inclusive of, recent financial statements. See e.g., “Accounting Records,”

The Law Dictionary, https://thelawdictionary.org/accounting-records/ (last

visited May 12, 2019) (defining accounting records as “[a]ll the records

about a company and its assets.”); “Accounting Records,” Investopedia,


                                Page 14 of 19
https://www.investopedia.com/terms/a/accounting-records.asp               (last

visited May 8, 2019) (“Accounting records are all of the documents and

books involved in the preparation of financial statements or records

relevant to audits and financial reviews. Accounting records include

records of assets and liabilities, monetary transactions, ledgers, journals

and any supporting documents such as checks and invoices. . .Accounting

records can be thought of as a catch-all term.”).

       The Court is unpersuaded that Bitters v. Milcut, Inc., 343 N.W.2d 418

(Wis. Ct. App. 1983) applies to Wis. Stat. § 180.1602.6 In Milcut, the

Wisconsin court of appeals determined that, under an earlier version of the

inspection statute, “books and records of account” did not encompass

“interim corporate financial statements.” 343 N.W.2d at 420. It further held

that under Section 180.43(2), the statute at issue, “books and records of

account” should be narrowly construed for two reasons. First, the statute’s

subsections treated “books and records of account” and “financial

statements” as distinct from one another, so construing “books and records

of account” to include “financial statements” would render a portion of the

statute “effectively meaningless or superfluous, a circumstance to be

avoided whenever possible.” Id. Second, the phrase “books and records of

account” was modified by the word “relevant,” which created a “limitation

on the right” to inspect. Id. Neither of those considerations are at play here.

       The statute has been changed considerably, such that it no longer

handles “books and records of account” and “financial statements” in the



       6The Court declines to address Defendants’ contention that they cannot
locate and provide access to certain documents in the Court’s order. Defendants
previously represented that they keep these corporate records in the ordinary
course of business. (Docket #33 at 7).


                                Page 15 of 19
same section as two distinct and unrelated items. To the contrary, the canon

of construction that requires the Court to avoid surplusage now points

strongly in favor of reading the statute’s definition of “accounting records”

to be broader than, and inclusive of, “financial statements.” See pp. 14–15,

supra. Additionally, “accounting records” is no longer limited by the word

“relevant,” which obviates the conclusion that “accounting records” must

be read as narrowly as Section 180.43(2)’s “relevant books and records of

account.” To the contrary, the statute now allows shareholders to inspect

“any of the following records,” including “accounting records of the

corporation,” as long as they have demonstrated that the records are

directly connected to a proper purpose. Wis. Stat. § 180.1602(2)(a); see also

Fletcher Cyclopedia § 2239 (observing that while “[t]he former Model

Business Corporation Act. . .specifically limits [inspection rights] to such

‘relevant’ books and records. . .the current Model Business Corporation Act

and statutes modelled after it. . .specifically grant the shareholders the right

to inspect three classes of corporate records [including]. . .the accounting

records of the corporation.”). Accordingly, the legislature’s reworking of

the statute, as well as the plain text meaning of the term “accounting

records,” renders the narrow reading promoted by Milcut unpersuasive.

       In fact, notwithstanding Milcut, Wisconsin caselaw has long

supported a fairly comprehensive reading of the types of documents that

shareholders may inspect. State ex rel. McClure v. Malleable Iron Range Co.,

187 N.W. 646, 647–48 (1922) (observing that “[t]he right of a stockholder to

examine the records and books of account of a corporation extends to all

papers, contracts, minute books, or other instruments from which he can

derive any information which will enable him to better protect his interests

and perform his duties.”); Rubi, 407 N.W.2d at 325, 327 (holding that


                                 Page 16 of 19
requests for contact information for directors and officers, compensation

agreements, descriptions of material transactions, and various internal

memoranda were “relevant and relate[d] directly” to stock valuation); see

also Ehlinger v. Hauser, 785 N.W.2d 328, 340–42 (Wis. 2010) (observing that

a plaintiff seeking to determine the book value of his shares in a buy-sell

agreement would have the “right to go behind the financial statement in

order to examine all of the books, records and files. . .which might reflect

the book value,”) (citing and quoting Townsend v. LaCrosse Trailer Corp., 35

N.W.2d 325, 328 (Wis. 1948)).7 Therefore, it is proper for Plaintiffs to have


       7 In their attempt to disembowel the Court’s previous order, Defendants
argued that the Court’s interpretation of Townsend was incorrect because the
statute at issue in Townsend “was not a corporate-records inspection statute at all,”
and the Court “conflate[d] documents that might be the subject of discovery
requests. . .with those that a shareholder might be entitled to receive under §
180.1602.” (Docket #59 at 17).
        The Court cited Townsend for the proposition that, in cases where book
value is at issue, a stockholder can “go behind the financial statement in order to
examine all of the books, records, and files of the defendant corporation which
might reflect the book value.” 35 N.W.2d at 328. The Townsend case dealt with “an
appeal from an order. . .requiring the defendant to permit the plaintiff and his
agents to inspect and make copies of books, records, and files belonging to the
defendant corporation, pursuant to sec[tion] 269.57(1),” which was a discovery
statute. Id. at 326. But Townsend did not deal with “discovery” in the conventional
sense of the word—its posture is pre-litigation (i.e., no complaint had been served),
and its object was, pursuant to the statute, to provide plaintiff with sufficient
information to enable him “to plead his alleged causes of action and to define the
issues.” Id. at 328.
        The Townsend court ordered the defendant to provide sufficient
information to allow the plaintiff to determine whether “the book value on the
financial statement was represented at a depressed figure.” Id. The Townsend court
held that such a detailed analysis of the companies’ records was not “a fishing
expedition, nor a ransacking of defendant’s books, but only necessary to determine
the book value.” Id. Thus, as it pertains to Plaintiffs’ ability to go behind the
financial statements in order to determine book value of their shares, Townsend is
perfectly apt.



                                   Page 17 of 19
access to the Defendants’ accounting records—including any underlying

documents—as needed to determine the book value of their shares.

               2.2   Balance of Equities

       Defendants contend that they will be irreparably harmed because

Plaintiffs’ goal in seeking the records is to “pressure the Companies into

waiving the transfer restriction.” (Docket #67 at 14); (Docket #59 at 8–9). As

discussed above, the Court does not believe this to be the case—but even if

it were, the Court’s order does not prevent Defendants from litigating the

validity of the transfer restriction. Defendants might even prevail on that

issue. And if they did, Plaintiffs would need to see the accounting records

to value their shares at book value. There is no way around disclosure of

the records.

       Relatedly, Defendants seem to believe that if the Court does not stay

its order, their appeal will be moot. As Plaintiffs point out, their appeal is

already moot—the documents ordered are subject to discovery on the

claims of fraud and breach of fiduciary duty. Defendants should be

prepared for discovery in light of the Court’s trial scheduling order, which

issued in January. (Docket #40). Defendants contend that once these

documents are released, Plaintiffs will never be able to “unsee” them. The

Court fails to see why this would cause Defendants irreparable harm.

Assuming Defendants have heretofore carried out their business lawfully

and in good faith, there is no reason why they could not arrange for

Plaintiffs to obtain the necessary records while protecting Defendants’

interests. If Defendants have any privacy concerns, the parties can avert

them through protective orders. See (Docket #71).

       If the Court were to stay its order, the case would remain partially

un-litigated while Defendants pursued a meritless appeal. The Court fails


                                Page 18 of 19
to discern a single public policy goal that would be served by allowing

Defendants to retroactively frame an issue as injunctive and use a motion

to stay as a vehicle to compensate for their shortcomings in a prior brief, all

with the goal of avoiding a court order.

3.     CONCLUSION

       The Court will deny Defendants’ request for a stay. Not only did

Defendants fail to oppose the inspection order in their original brief,

thereby waiving the issue, but, as the foregoing detailed analysis

demonstrates, they would have lost on the merits. Additionally, there is no

plausible irreparable harm that would befall the Defendants if they comply

with the order, nor any public policy consideration that warrants a stay.

Defendants may not so easily use their resources to bludgeon the litigation

process into a form that favors them. The Court’s order (Docket #54) stands,

except as otherwise stated in the text of this order. Discovery on all counts

will proceed as previously scheduled.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to stay or suspend

enforcement of corporate records order pending appeal (Docket #57) be and

the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 21st day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 19 of 19
